Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 03/12/2021, entered by filing Request for Continued Examination on 04/14/2021.
Claims 1, 3-21 are pending.
Response to Arguments
This is in response to the argument remarks filed on 03/12/2021.
Claims in claimed listing are led by independent claim 1 (Currently amended), independent claim 6 (Current amended), and independent claim 14 (Previously presented).
-With regards to the arguments directed to 35 USC 101, 
Applicant submitted that the claims recite addition element that integrate the judicial exception into a practical application. Applicant recited entire steps, “determining a first
entropy value indicative of a distribution of data values associated with the first image;
determining a second entropy value indicative of a distribution of data values associated with the second image; determining low information content based on a comparison of entropy values of a sequence of images including the first image and the second image to a threshold value; determining poor performance based on determining the low information content for a period of time; generating data indicative of the poor performance of the computing device; and
providing the data indicative of the poor performance of the computing device to a second computing device using a communications network”, and submitted that described above, the system is able to analyze the entropy values to reveal program errors, coding or function issues, 
Examiner’s response: As known in the art, and from the specification and from the prior arts, Entropy is generated from a mathematical concept given by a mathematical formula over a given image of a picture. Therefore, all the steps.
 “determining a first entropy value indicative, …determining a second entropy value indicative… determining low information content… determining poor performance…;”,
cover the mentally steps that could be performed in the human mind. The series of determining steps as well as the step “generating data indicative of the poor performance…”, reveal the pattern of a mathematical concept for using the formula of Entropy and for calculating entropy values of the first and second image stored in a computing device.
It should be noted that with entropy and computing entropy value of an image, a developer determines a threshold number to indicate a quality of the image that is displayed in a device. 
For example, in p. 9136, Nandy stated,
“The De-noised Energy Image was basically the noise removed from Gait Energy
Image and was obtained by removing values below a certain threshold from image.”; i.e., a poor performance image is with noise and thus it has a low entropy value. Therefor it is up to developer to use a threshold to determine a poor or high quality image by setting it below or above a threshold entropy value. 
Thus, with the use of “threshold”, “generating data indicative of the poor performance” are not of additional elements, but drawn from the calculation, from the mathematical concept of Entropy. 

The identified elements such as “method implemented on a computing device” is only utilizing a device with basic computing elements installed there in for visualize the images, that is insignificant for a new thing, and with “providing the data indicative of the poor performance of the computing device to a second computing device using a communications network”, it is only common use of computer devices connected into network for transmitting and receiving data, where there are no recited indicative or connective analysis to “reveal program errors, coding or function issues as mentioned by Application submission in the claimed limitation. It should be noted that “providing the data indicative of the poor performance of the computing device to a second computing device using a communications network” only shows the transmit data from one device to another device; it presents no inventive concept, but only a common communication activity. 
Claim 6 and 14 obviously directed to a computing device and a device. They recite the functionality corresponding to the method of claims 1, 3-5, and 21. The term “device” causes the claims meet the statutory requirement, but similarly to claim 1, the claims 6 and 14 fall into step 2A, prong 2 in the same manner of claim 1.
Applicant arguments to the issue thus is not persuasive because the submission in the arguments does not provide the additional elements in accordance to step 2B, prong 2.
-With regards to the arguments directed to 35 USC 103, Applicant respectfully submits that Nandy describes using Gait Entropy Image (GEni) analysis for identifying a human based on their gait when wearing dissimilar clothing types, that fails to teach or suggest "determining low
information content based on a comparison of entropy values of a sequence of images including
the first image and the second image to a threshold value," "determining poor performance based
on determining the low information content for a period of time," "generating data indicative of
the poor performance of the computing device," and "providing the data indicative of the poor
performance of the computing device to a second computing device using a communications
network,". Especially, Applicant submitted Nandy is silent to the recitation “determining poor performance” 
Examiner’s response: Examiner disagrees. At first Nandy calculate entropy of each image in a series of frames. In the computing device, frames of images present to user an action of the pictures displayed in a time series/interval. For example, a played video in a computing device/computer is a display of the running frames with respect to times. 
Therefore in Fig. 2, p. 9139, the computing Gail Sequence, and the sequence is put into entropy computation scheme; it meets at least to first image and second image stored in a computing device of claims, or first set of entropy values of claim 6, and first data item/first entropy value, second data item/second entropy value of claim 14.
For the purpose of performance, the value of entropy is determined with high or low for indicating the scale of image. And in the reference of Nandy, p. 9136,
“The De-noised Energy Image was basically the noise removed from Gait Energy
Image and was obtained by removing values below a certain threshold from image. Shamsher
Singh et al. [38] proved that the performance of gait recognition can be improved by realizing
GEI with sway alignment and randomly selecting the number of features from bottom of silhouette instead of upper body alignment.”
Thus, the calculation of the Gait Entropy given in Fig.2 provides the entropy value indicative based on the fluctuation of data frame based on the calculation probability, or by the formula G(x,y) in Fig. 2 for each input frame. If incorporated with the discussion of below certain threshold, as in p. 9136, the low values of entropy calculation indicate a low quality.

The claimed limitations as submission in the remark argument are merely incorporated by claim 2, and the argument submission does not indicate the clear differences of entropy values in its calculation of displayed images in compared to Gait Entropy, analyzed in depicted as clothing types.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recite “wherein the data is indicate of poor performance”. The recitation “the data” is insufficient antecedence basis in the claim. The claim is indefinite. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recite(s),
 A method implemented on [a computing device], the method comprising:
determining a first image and a second image stored for presentation on a display device;
determining a first entropy value indicative of a distribution of data values associated with the first image;
determining a second entropy value indicative of a distribution of data values associated with the second image;

determining low information content based on a comparison of entropy values of a
sequence of images including the first image and the second image to a threshold value;
determining poor performance based on determining the low information content for a
period of time;



generating data indicative of the poor performance of the computing device; and
[providing the data indicative of the poor performance of the computing device to a second computing device using a communications network].
The steps for determining a first image and a second image, determining a first entropy value indicative of a distribution of data values, and for determining a second entropy value indicative of a distribution of data values, and then determining low information content based on a comparison of entropy values, and determining poor performance based on determining the low information content for a period of time…, 
produce a series of determining steps in the claim. The steps, which are with mere “Determining”, are mentally in the mind with a mathematical concept for expressing a formula of an Entropy value under a state of images. The determinations in the claim are for determining the entropy values of a first image and a second image presented in a display device where “Entropy value” is an expressed formula known 
The step for “generating data indicative of the poor performance of the computing device” is merely a mathematical concept for obtaining the data from calculating the of the entropy formulas determined from the first image and second image. 
So, the claimed steps of determinations are mental processes and the generation of the data with the determinations are mathematical concept in information theory associated to the images displayed in a device. These recitations have that claim directed to a judicial exception. 
This judicial exception is not integrated into a practical application because it does not impose meaningful limits on practicing the abstract idea, but it is rather directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the additional elements as they are included in the claims, such as “method implemented on a computing device” is only utilizing a device with basic computing elements installed there in for visualize the images, that is insignificant for a new thing, and with “providing the data indicative of the poor performance of the computing device to a second computing device using a communications network”, it is only common use of computer devices connected into network for transmitting and receiving data. These additions do not present a new or inventive concept, but insignificantly utilizing the already existed communications for data transmission.  
 Thus, the claim is not patent eligible under 35 USC 101.

	Claim 3 recites,
3. The method of claim 1, the generated data indicative of the poor performance further comprising:
determining that the first entropy value is less than a threshold value; and
determining that the second entropy value is less than the threshold value.


	Claim 4 recites,
4. The method of claim 1, the generated data indicative of the poor performance further comprising:
determining a difference between the first entropy value and the second entropy value; and
determining the difference is less than a threshold value.
Similar analysis as given above in claim 1. Determination steps in the claim are of a mental process. Further recitations of claim do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

	Claim 5 recites,
5. The method of claim 1, further comprising:
determining a plurality of images stored for presentation on the display device, wherein the plurality of images comprises the first image and the second image;
determining a first plurality of entropy values for at least a portion of the plurality of images;
determining a repeating pattern in the first plurality of entropy values; and
wherein the data indicative of the poor performance of the computing device is further based at least in part on the repeating pattern.
Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

Claim 21 recites,
21.    (New) The method of claim 1, further comprising:
determine a first input at a first time; and determine a pattern associated with the first input.
Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.
	
Claim 6 recites,
6. A computing device comprising:
a display device; a memory storing computer-executable instructions; and
a processor to execute the computer-executable instructions to:
determine a plurality of images stored for presentation on the display device;
determine a first set of entropy values for at least a portion of the plurality of images, wherein an entropy value of an image is representative of a distribution of data values of the image; and
generate data indicative of performance of the computing device based at least in
part on the first set of entropy values.
.
	Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process. And together with “generate data indicative of performance of the computing device based at least in part on the first set of entropy values”, it has the claim to incorporate the metal process to a mathematical concept, that has the claim falls within a judicial exception. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the additional elements as they are included in the claims, such as “a display device; a memory storing computer-executable instructions” are only the generic and basic computing elements of a computer device, they are insignificant for a new thing. 
These additions do not present a new or inventive concept, but insignificantly utilizing the already existed communications for data transmission.  
Thus, the claim 6 recites the similar limitation as of claim1, and the claim is not patent eligible under 35 USC 101.
	
Claim 7 recites,
7. The computing device of claim 6, further comprising computer-executable instructions that cause the processor to:
select a first data value from a first image;
determine a first probability value for the first data value, wherein the first probability value is indicative of a likelihood that the first data value has a first value;
select a second data value from the first image;
determine a second probability value for the second data value, wherein the second probability value is indicative of a likelihood that the second data value has a second value; and
sum the first probability value and the second probability value to determine a first entropy value for the first image, the first set of entropy values including the first entropy value.
Similar analysis as given above in claim 1 and 6. Claim merely recites determination steps for values in accordance to a mathematical concept, and the step for sum of the values directs the claim to the mathematical concept. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

	Claim 8 recites,
8. The computing device of claim 6, further comprising computer-executable instructions that cause the processor to:
determine at least a portion of the first set of entropy values are less than a threshold value;
determine the at least a portion corresponds to a period of time that is greater than a time threshold; and
wherein the data is indicative of poor performance.
Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process and mathematical concept. The claimed limitations do 

	Claim 9 recites,
9. The computing device of claim 6, further comprising computer-executable instructions that cause the processor to:
determine a subset of data values of a first image of the portion of the plurality of images; and
determine a first entropy value for the first image based on the subset of data values.
Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process and mathematical concept. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

	Claim 10 recites,
10. The computing device of claim 6, further comprising instructions that cause the processor to:
determine a first set of entropy values associated with a first set of the plurality of images; and
determine a pattern within the first set of entropy values that corresponds to historical data.
Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process and mathematical concept. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

	
Claim 11 recites,
11. The computing device of claim 6, further comprising instructions that cause the processor to:
determine a first set of entropy values associated with a first set of the plurality of images;
determine a second set of entropy values associated with a second set of the plurality of images; and
determine a pattern in at least one of the first set of entropy values and the second set of entropy values.
Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process and mathematical concept. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

	Claim 12 recites,
12. The computing device of claim 6, further comprising instructions that cause the processor to:
determine a first input at a first time; and
determine a pattern associated with the first input.


	Claim 13 recites,
13. The computing device of claim 12, further comprising instructions that cause the processor to:
determine a first entropy value of a first image of the plurality of images;
determine a second entropy value of a second image of the plurality of images;
determine a difference between the first entropy value and the second entropy value; and
determine the difference is less than a threshold value.

Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process and mathematical concept. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

Claims 14-20: The claims are directed to a device, and the claimed invention is directed to an abstract idea without significantly more because it encompasses the judicial exception as given with the same analysis in the claims 1, 6 and their dependents above. The claims are ineligible under 35 USC 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-20 are rejected under 35 U.S.C. 102(a)(1)] as being anticipated by Nandy et al., “A Study on Gait Entropy Image Analysis for Clothing Invariant Human Identification”, 2016, Springer Science, pp. 9133-9167.
As per claim 6: Regarding,
6. A computing device comprising: a display device;
a memory storing computer-executable instructions; and a processor to execute the computer-executable instructions to:
determine a plurality of images stored for presentation on the display device; 
determine a first set of entropy values for at least a portion of the plurality of images, wherein an entropy value of an image is representative of a distribution of data values of the image; 
(First image, Distribution data values given by Gail Entropy Image as in the chart, p. 9138, Formula 2, p. 9139. Image is depicted from a device storage Database B in Fig. 2, p. 9138. Given Example for Entropy value of a first image:  Clothing Fig, 3, p. 9139)
and
generate data indicative of performance of the computing device based at least in
part on the first set of entropy values.
(See in Abstract, “performance analysis”.  See in p. 9136, as given in claim 1 for entropy value below a threshold, see in Fig. 2, Feature Distribution analysis and Pearson Correlation measurement. See p. 9152, the extracted feature values example, given in Fig. 16. See Fig, 11 or 12 in 9149, the measure strength of Clothing Type 1 and Type 2 in the same graph)
(Interpreting “Data indicative of Performance” is the analysis of Entropy values of the distribution of images representing the image quality of Clothing types) 

As per claim 7: Regarding,
7.    The computing device of claim 6, further comprising computer-executable instructions that cause the processor to:
select a first data value from a first image;
(Fig. 2, Gait Entropy Image, Example, Clothing image X as the variable X in p. 9142) 
determine a first probability value for the first data value, wherein the first probability value is indicative of a likelihood that the first data value has a first value; 
(See p. 9142, P(Xi), where each value i represent Xi the ith image. See value p(i) in Formula (2), p. 9139)
select a second data value from the first image;
(Fig. 2,  Gait Entropy Image, for each i, in p. 9142, Xi is the ith image)
determine a second probability value for the second data value, wherein the second probability value is indicative of a likelihood that the second data value has a second value; and
(See p. 9142, P(Xi), where each value i represent Xi the ith image within i run from 1 to N. 
See value p(i) in Formula (2), p. 9139)

sum the first probability value and the second probability value to determine a first entropy value for the first image, the first set of entropy values including the first entropy value.
(See p. 9139, Formula (2) H is summation of factor pi log(pi). P.9142, H= summation of P(Xi) factors)

As per claim 8: Regarding,
8.    The computing device of claim 6, further comprising computer-executable instructions that cause the processor to:
determine at least a portion of the first set of entropy values are less than a threshold value;
(p. 9136,
“The De-noised Energy Image was basically the noise removed from Gait Energy
Image and was obtained by removing values below a certain threshold from image. Shamsher
Singh et al. [38] proved that the performance of gait recognition can be improved by realizing

Where, incorporated with calculating Gate entropy image of Silhouette Gait sequences “removing values below a certain threshold from image” meets the first set of entropy values are less than a threshold value, and value above the threshold)
 determine the at least a portion corresponds to a period of time that is greater than a time threshold (with t, and Pt in equation (9) and (10)  in p. 9141, and 9142.)
; and

wherein the data is indicative of poor performance.
(In p. 9136, the value below certain threshold image is referred to the data with poor performance)
 
As per claim 9: Regarding,
9.    The computing device of claim 6, further comprising computer-executable instructions that cause the processor to:
determine a subset of data values of a first image of the portion of the plurality of images; and
determine a first entropy value for the first image based on the subset of data values.
(See Fig. 2.)

As per claim 10: Regarding,
10.    The computing device of claim 6, further comprising instructions that cause the processor to:
determine a first set of entropy values associated with a first set of the plurality of images; and
determine a pattern within the first set of entropy values that corresponds to historical data.
(See either Fig. 3, 4, 5, or Fig 6, in p. 9141 –
“The L gray level symbols are assumed to be statistically independent by Pun [34, 35] and
Kapur et al. [22]. The gray level histogram of I is considered as the outcome of an L- level
sources, drawn independently from the fundamental image. The entropy of an image is defined
by Pun [34] over the definition of Shannon’s entropy (1)”) 

As per claim 11: Regarding,
11.    The computing device of claim 6, further comprising instructions that cause the processor to:
determine a first set of entropy values associated with a first set of the plurality of images;
determine a second set of entropy values associated with a second set of the plurality of images; and determine a pattern in at least one of the first set of entropy values and the second set of entropy values.
(See either Fig. 3, 4, 5, or Fig 6, in p. 9141)

As per claim 12: Regarding,
12.    The computing device of claim 6, further comprising instructions that cause the processor to:
determine a first input at a first time; and determine a pattern associated with the first input.
(See images in Fig. 2. See frames of images in p. 9143)

As per claim 13: Regarding,
13.    The computing device of claim 12, further comprising instructions that cause the processor to:
determine a first entropy value of a first image of the plurality of images; determine a second entropy value of a second image of the plurality of images; 
determine a difference between the first entropy value and the second entropy value;
and determine the difference is less than a threshold value.
(See in p. 9136, as given in claim 1 for entropy value below a threshold, and with Pt of p.9142 for Clothing types. The graphs of Figs. 3, 4, 5 representing the determinations of entropy differences)

As per Claims 14-20: The claims recite the mathematical concept that has been recited in the 6-13 above. 
The rejection of claims has the same rationale as addressed in 6-13 above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nandy et al., “A Study on Gait Entropy Image Analysis for Clothing Invariant Human Identification”, 2016, Springer Science, pp. 9133-9167.
As per Claim 1: Nandy discloses, 
1.   A method implemented on a computing device, the method comprising:
determining a first image and a second image stored for presentation on a display device;
determining a first entropy value indicative of a distribution of data values associated with the first image;
(First image, Distribution data values given by Gail Entropy Image as in the chart, p. 9138, Formula 2, p. 9139. Image is depicted from a device storage Database B in Fig. 2, p. 9138. Given Example for Entropy value of a first image:  Clothing Fig, 3, p. 9139)
determining a second entropy value indicative of a distribution of data values associated with the second image;
(Second image, Distribution data values given by Gail Entropy Image as in the chart, p. 9138, Formula 2, p. 9139. Image is depicted from a device storage Database B in Fig. 2, p. 9138. Given Example for Entropy value of a second image:  Clothing Fig, 4, p. 9140)

determining low information content based on a comparison of entropy values of a sequence of images including the first image and the second image to a threshold value; 
(p. 9136,
“The De-noised Energy Image was basically the noise removed from Gait Energy
Image and was obtained by removing values below a certain threshold from image. Shamsher
Singh et al. [38] proved that the performance of gait recognition can be improved by realizing
GEI with sway alignment and randomly selecting the number of features from bottom of silhouette instead of upper body alignment.”
Where, incorporated with calculating Gate entropy image of Silhouette Gait sequences “removing values below a certain threshold from image” meets comparison of entropy values to a threshold)

determining poor performance based on determining the low information content for a period of time;

(With para. In p. 9136 above, the values below a certain threshold from image, meets determining poor performance, as using Gait Entropy Image calculation and the feature analysis with t, and Pt in equation (9) and (10)  in p. 9141, and 9142.)

generating data indicative of the poor performance of the computing device; and
(See in Abstract, “performance analysis”.  See in  p. 9136, as given in claim 1 for entropy value below a threshold, see in Fig. 2, Feature Distribution analysis and Pearson Correlation measurement. See p. 9152, the extracted feature values example, given in Fig. 16. See Fig, 11 or 12 in 9149, the measure strength of Clothing Type 1 and Type 2 in the same graph)
(Interpreting “Data indicative of Performance” is the analysis of Entropy values of the distribution of images representing the image quality of Clothing types) 


Regarding,
providing the data indicative of the poor performance of the computing device to a second computing device using a communications network.
Nandy does not show providing .. to a second computing device using a communications network. The “data indicative of the performance” as the analysis of clothing types seen in Fig. 2, with Entropy Images and data and values stored in storage media (The cylinder shapes). 
Well-known the Communications such as Internet, networks LAN, WAN, would allow data to send from one network device to another network device because they are built for user conveniences. The Reference shows the frame images of at least two clothing types are 
It would be obvious to an ordinary of skills of the art before the effective filing of the application to utilize the communications such as Internet, LAN, VLAN, etc., as benefited from readily available components.
 
As per Claim 3: Regarding,
3. The method of claim 1, the generated data indicative of the poor performance further comprising:
determining that the first entropy value is less than a threshold value; and
determining that the second entropy value is less than the threshold value.
(See in  p. 9136, as given in claim 1 for entropy value below a threshold , and with Pt of p.9142 for Clothing types.)

As per Claim 4: Regarding,
4. The method of claim 1, the generated data indicative of the poor performance further comprising:
determining a difference between the first entropy value and the second entropy value; and
determining the difference is less than a threshold value.
(See in p. 9136, as given in claim 1 for entropy value below a threshold, and with Pt of p.9142 for Clothing types. The graphs of Figs. 3, 4, 5 representing the determinations of entropy differences)

As per Claim 5: Regarding,
5. The method of claim 1, further comprising:
determining a plurality of images stored for presentation on the display device, wherein the plurality of images comprises the first image and the second image;
(See all Figures that represents images. E.g. Fig. 7, in p. 9143, a and b) 

determining a first plurality of entropy values for at least a portion of the plurality of images;
determining a repeating pattern in the first plurality of entropy values;
(See Fig.2, the chart and Equation H(x,y) and the Probability Equation (2), p. 9139, used to calculate image entropy including repeat frames) and
wherein the data indicative of the poor performance of the computing device is based at least in part on the repeating pattern. (See in p. 9136, as given in claim 1 for entropy value below a threshold, as poor performance, and see Figs, 3, 4, 5. and Fig. 12)


As per claim 21: Regarding,
21.    (New) The method of claim 1, further comprising:
determine a first input at a first time; and determine a pattern associated with the first input.
(Fist input is read on the first image in the images shown in Fig. 2)



Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
June 5, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191